El Juez Asociado Señor "Wole
emitió la opinión del tribunal.
José González fue acusado y convicto de haber cometido un asesinato en la persona de Luz María Rodríguez, quien en otro tiempo había sido su querida. Las circunstancias que precedieron a su muerte pueden resumirse de la manera si-guiente :
Que el acusado como a las once de la noche llegó a la casa donde él “tenía” a la interfecta; que le dijo a ella “¿sí o no?” y al ella contestarle “no”, sacó una pistola del bolsillo y le disparó, como resultado de lo cual ella murió; que en-tonces trató infructuosamente de suicidarse.
Estos hechos han sido más o menos aceptados. El seña-lamiento de errores dice:
“Primero: La corte cometió error al negarse a trasmitir al jurado instrucciones sobre el delito de homicidio voluntario.
“Segundo: La corte cometió error al hacer el juez al perito Dr. Mejias Ruiz la siguiente pregunta: ‘ ¿ De manera, doctor, que enton-ces todos los sifilíticos pueden perder en cualquier momento su cons-ciencia y estar exonerados de cualquier responsabilidad penal en todo momento porque es posible que eso ocurra?
“Tercero: El veredicto es contrario a la prueba.”
Somos de opinión que a juzgar por la forma en que se desarrollaron los hechos, la corte inferior estuvo plenamente *445justificada en negarse a transmitir una instrucción sobre el delito de homicidio voluntario. Los fieclios no presentan base razonable sobre la cual se pueda fundar la teoría del apelante de que los disparos pudieron- haber resultado de una súbita pendencia o de un arrebato de cólera. Por el contra-rio, es nuestro parecer que la evidencia demuestra definitiva-mente que el acusado visitó a la muerta con la intención fija de matarla si su contestación era en la negativa. No debe-mos olvidar que la principal defensa descansaba en la su-puesta demencia del acusado, La tentativa de presentar un caso de homicidio voluntario fracasó por completo. El primer error no fué cometido.
La pregunta discutida en el segundo señalamiento fué, en nuestra opinión, enteramente propia, dado el testimonio que le había precedido inmediatamente. No hay imputación alguna de que la pregunta fuese hecha en un tono de voz in-crédulo o sarcástico, de suerte que debemos presumir que fué hecha en una forma seria e imparcial. No podemos ver, aun suponiendo que hubiese error, que la pregunta fuese per-judicial.
El último error supuestamente cometido es que el vere-dicto de asesinato es contrario al peso de la prueba, y, por lo tanto, que debió haberse rendido un veredicto de homicidio voluntario. Este punto ha sido cubierto al disponer del primer señalamiento de error, y no merece discusión ulterior.

La sentencia apelada debe ser confirmada.

Los Jueces Asociados Señores Hutchison y Córdova Dávila no intervinieron.